 



 

 

Exhibit 10.16

 

Purchase Agreement

 

 



 

   

   

 



[ex10-16image_001.jpg]

 

Purchase agreement for Falcon Projects AG unlisted shares
(UID: CHE-495.072.046)

 

between

 

Sustainable Projects Group Inc.

225 Banyan Blvd, Suite 220

Naples, FL 34102

USA hereinafter called «seller»

 

and

 

Workplan Holding AG

Gotthardstrasse 3

6300 Zug

Schweiz hereinafter called «buyer»

 

The buyer has agreed to purchase Falcon Projects AG, UID: CHE-495.072.046
shares. Both parties agree to the following:

 

1. The buyer agrees to purchase

 

10   shares at USD 1’100.00   for a total price of USD 11’000.00

 

2. The buyer is aware that securities such as shares are patient capital, and
while they are capable of achieving high profit margins, they can also result in
a total loss of the initial investment. He/She confirms that the invested
capital is neither an essential part of his/her livelihood at present nor will
it be urgently required in the foreseeable future.     3. The shares are not
restricted or blocked.     4. As exclusive venue of jurisdiction Zurich,
Switzerland is agreed.

 

 

Workplan Holding AG | Gotthardstrasse 3 | CH-6300 Zug | info@workplan.ch |
www.workplan.ch

 

   

Purchase agreementpage 2 of 2 

 

Place, Date Regensdorf December 26, 2018      

Surname, First Name

Buyer

Christopher Grunder         Signature Buyer /s/ Christopher Grunder        
Place, Date Naples, Florida December 26, 2018      

Surname, First Name

Seller

Stefan Muehlbauer         Signature Seller /s/ Stefen Muehlbauer  

 

The payment of the purchase price is to be transferred to the following account:

 

Sustainable Projects Group Inc.

225 Banyan Blvd, Suite 220

Naples, FL 34102

USA

 

Bank Info omitted



 

 

Workplan Holding AG | Gotthardstrasse 3 | CH-6300 Zug | info@workplan.ch |
www.workplan.ch

 

   

 

 